Citation Nr: 1040090	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of 
Veterans Affairs compensation benefits on behalf of D-h M., D-a 
M., and D-n M., his minor children.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to May 1995 and 
from September 2003 to November 2005.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision of the North Little Rock, 
Arkansas, Regional Office (RO) which denied an apportionment of 
the Veteran's Department of Veterans Affairs (VA) compensation 
benefits on behalf of D-h M., D-a M., and D-n M., his minor 
children.  In April 2007, the Appellant submitted a notice of 
disagreement (NOD).  In December 2007, the RO issued a statement 
of the case (SOC) to the Appellant, the Veteran, and the 
Veteran's accredited representative.  In January 2008, the 
Appellant submitted an Appeal to the Board (VA Form 9).  In 
November 2008, the Appellant was scheduled for a videoconference 
hearing before a Veterans Law Judge.  She cancelled the scheduled 
hearing.  In February 2009, the Board granted the Appellant's 
Motion for Good Cause to reschedule the requested videoconference 
hearing before a Veterans Law Judge.  The Appellant was 
subsequently scheduled for a March 2009 videoconference before a 
Veterans Law Judge.  The Appellant failed to report for the 
hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant and the Veteran if further action is required on their 
part.  


REMAND

The Appellant asserts that an apportionment of the Veteran's VA 
compensation benefits on behalf of D-h M., D-a M., and D-n M., 
his minor children, is warranted as she has experienced 
significant financial hardship in providing for the children's 
basic needs.  
Initially, the Board observes that a claim for an apportionment 
is a "contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 
(2010).  38 C.F.R. § 20.3(p) (2010).  In reviewing the record, 
the Board observes that the Appellant and the Veteran last 
submitted completed an Information Regarding Apportionment of 
Beneficiary's Award (VA Form 21-0788) in February 2007 and March 
2007, respectively.  Since 2007, the Veteran's VA compensation 
benefits have increased.  Given the significant change in the 
Veteran's finances since 2007, the Board finds that current 
information as to both the Appellant's and the Veteran's finances 
would be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that 
there has been substantial compliance with 
all relevant regulations pertaining to 
simultaneously contested claims, including 
those set forth in 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2010).  

2.  Contact both the Appellant and the 
Veteran and request that they complete and 
submit a current Information Regarding 
Apportionment of Beneficiary's Award (VA 
Form 21-0788).  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
readjudicate the issue of an apportionment 
of the Veteran's VA compensation benefits 
on behalf of D-h M., D-a M., and D-n M., 
his minor children. If the benefits sought 
on appeal remain denied, the Appellant and 
the Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered, since the issuance of the SOC.  
The Appellant and the Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Appellant and the Veteran are free to submit additional 
evidence and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

